Citation Nr: 1617662	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  12-04 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for a back condition (claimed as back pain).

2. Entitlement to service connection for a left hand condition.

3. Entitlement to service connection for a right hand condition.

4. Entitlement to service connection for a bilateral knee condition.

5. Entitlement to service connection for carpal tunnel in both hands.

6. Entitlement to service connection for fungus on both feet (claimed as toenail fungus).

7. Entitlement to service connection for an eye condition.

8. Entitlement to service connection for an anemic condition.

9. Entitlement to service connection for numb left ear lobe.
10. Entitlement to service connection for a right leg condition.

11. Entitlement to service connection for arthritis all over body.

12. Entitlement to service connection for throat cancer.

13. Entitlement to service connection for a bilateral leg condition.

14. Entitlement to service connection for scar on nose from rifle recoil, and on left hand and middle finger.

15. Entitlement to service connection for finger nail fungus on the left hand.

16. Entitlement to service connection for prostate cancer.

17. Entitlement to service connection for a teeth condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1944 to November 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied the benefits sought on appeal.  

In February 2011 the Veteran requested an informal conference with an RO decision review officer (DRO) and was afforded such in May 2011. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Central Office hearing in February 2016; a transcript of his testimony is of record.  Following the hearing, the record was held open for 60 days to receive new evidence.  In March 2016, the Veteran's representative submitted additional medical evidence and provided a waiver of RO review.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R.        § 20.800 (2015).

The issue of entitlement to service connection for a heart condition was claimed by the Veteran in a December 2009 telephone statement and in written correspondence received in February 2010, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a back condition, a left hand condition, a right hand condition, a bilateral knee condition, and carpal tunnel in both hands are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDING OF FACT

In February 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claims for entitlement to service connection for fungus on both feet, an eye condition, an anemic condition, numb left ear lobe, a right leg condition, arthritis all over body, throat cancer, a bilateral leg condition, scar on nose from rifle recoil, and on left hand and middle finger, finger nail fungus on the left hand, prostate cancer, and a teeth condition. 


CONCLUSION OF LAW

The criteria for withdrawal of appeal as to the issues of entitlement to service connection for fungus on both feet, an eye condition, an anemic condition, numb left ear lobe, a right leg condition, arthritis all over body, throat cancer, a bilateral leg condition, scar on nose from rifle recoil, and on left hand and middle finger, finger nail fungus on the left hand, prostate cancer, and a teeth condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

During his February 2016 Board hearing the Veteran indicated that he wished to withdraw his appeal of the issues of entitlement to service connection for fungus on both feet, an eye condition, an anemic condition, numb left ear lobe, a right leg condition, arthritis all over body, throat cancer, a bilateral leg condition, scar on nose from rifle recoil, and on left hand and middle finger, finger nail fungus on the left hand, prostate cancer, and a teeth condition. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues and they are dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for fungus on both feet (claimed as toenail fungus) is dismissed.

The appeal as to the issue of entitlement to service connection for an eye condition is dismissed. 

The appeal as to the issue of entitlement to service connection for an anemic condition is dismissed. 

The appeal as to the issue of entitlement to service connection for numb left ear lobe is dismissed.  

The appeal as to the issue of entitlement to service connection for a right leg condition is dismissed. 

The appeal as to the issue of entitlement to service connection for arthritis all over body is dismissed. 

The appeal as to the issue of entitlement to service connection for throat cancer is dismissed.  

The appeal as to the issue of entitlement to service connection for a bilateral leg condition is dismissed. 

The appeal as to the issue of entitlement to service connection for scar on nose from rifle recoil, and on left hand and middle finger is dismissed. 

The appeal as to the issue of entitlement to service connection for finger nail fungus on the left hand is dismissed. 

The appeal as to the issue of entitlement to service connection for prostate cancer is dismissed. 

The appeal as to the issue of entitlement to service connection for a teeth condition is dismissed.


REMAND

Reason for remand: To schedule the Veteran for VA examinations. 

The Veteran testified that he has experienced back pain, bilateral hand numbness, bilateral knee pain, and bilateral carpal tunnel syndrome since falling from a truck during service in August 1945.  He added that he served as a cook which required him to lift heavy objects, bend and stoop, and use his wrists to prepare food.  During the course of the claim, the Veteran has also contended that these activities, as well as field exercises in damp conditions, caused his back pain, carpal tunnel, hand numbness, knee conditions, and finger problems.  Limited service treatment records (STRs) are available as the records were found to be fire related.  The STRs include an August 1945 report of a fall from a truck onto the right side causing a bruise on the side of the knee and hip but no fractures.

Private treatment records note diagnoses of carpal tunnel syndrome, lumbar spondylosis, lumbar spinal stenosis, low back pain secondary to degenerative disc disease, peripheral neuropathy, arthritis of the middle fingers of each hand, and reports of bilateral knee and hand pain.  Additionally, in March 2016, Dr. S., a private physician, reported that he has treated the Veteran for many years for low back pain, including left side lumbar facet radiofrequency, and that the private treatment group O. M. has treated right knee arthritis and carpal tunnel syndrome.  He opined that the back and knee problems could be causally related to military service injuries, but did not provide a rationale for his conclusion.
While the nexus opinion provided by Dr. S. is not sufficient to grant the Veteran's claims because it is speculative and contains no rationale, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the 
Veteran should be afforded VA examinations and opinions prior to adjudication of his claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Relevant ongoing medical records should also be requested, to include treatment from Dr. S., the treatment group O. M., and VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Additionally, the Veteran testified that he saw a Dr. W. for carpal tunnel.  As such records are not associated with the claims file, the Veteran should be asked to provide a release for that provider as well.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain VA treatment records dating from November 2012 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified    of such.

2. Ask the Veteran to provide the names and addresses of all private medical care providers who have treated him for back, hands, knees, and carpal tunnel since March 2016, to include Dr. S., and health provider O. M., and for Dr. W.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Then, schedule the Veteran for back, hand and finger, knee, and peripheral nerve examinations to address the Veteran's claims for service connection for a back condition, left hand condition, right hand condition, bilateral knee condition, and bilateral carpal tunnel.  The claims file must be reviewed in conjunction with each examination.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiners should provide the following opinions:

a. Based upon the examination results and review of the record, each examiner should identify all back, left hand, right hand, knee, and carpal tunnel disabilities currently present, or present during the pendency of the claim (since December 2009) which are pertinent to the examination being conducted (e.g., the knee examiner should identify all knee disabilities). 

b. For any disabilities identified, the examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that any such disability is causally related to service.  A rationale for the opinions must be provided, to include consideration of the August 1945 service treatment record noting a fall from a truck onto the right side causing a bruise on the side of the knee and hip with no fracture, and the Veteran's assertions that he has experienced back pain, bilateral hand numbness, bilateral knee pain and bilateral carpal tunnel syndrome since the fall, and that serving as a cook and participating in field exercises caused back pain and hand and wrist pain and numbness.  

If an examiner cannot provide an opinion without resorting to speculation, he/she should explain why   an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.)

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


